                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                  CRIMINAL ACTION NO. 5:16-CR-00003-KDB-DCK
 USA,

                Plaintiff,

    v.                                                          ORDER

 [2] JONATHAN DANIEL HATFIELD,

                Defendant.


         THIS MATTER is before the Court on Defendant’s pro se motions to modify sentence

under United States Sentencing Guidelines (USSG) Amendment 782 (Doc. No. 90), his second

motion to modify sentence under USSG Amendment 782 (Doc. No. 91), and his motion to appoint

counsel pursuant to the First Step Act of 2018 (Doc. No. 96).

                                         I. Background

         Defendant was charged with: Count (1), methamphetamine trafficking conspiracy, in

violation of 21 U.S.C. § 841(b)(1)(A); Count (2), possession of a firearm in furtherance of drug

trafficking (Count 1), in violation of 18 U.S.C. § 924(c); Count (3), possession with intent to

distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C); Count (4),

possession of firearm in furtherance of drug trafficking (Count 3), in violation of 18 U.S.C. §

924(c); Count (5), possession of firearm by convicted felon, in violation of 18 U.S.C. § 922(g)(1);

and Count (6), possession with intent to distribute methamphetamine, in violation of 18 U.S.C. §

2 and 18 U.S.C. § 841(a)(1). On March 14, 2016, Defendant pled guilty to Counts (3), (4), and (5).

(Doc. No. 50). The Government filed for a downward departure under USSG 5K1.1. (Doc. No.




                                                1
79). Defendant was sentenced to a total of 106 months imprisonment on December 8, 2016. (Doc.

No. 88).

                                        II. Amendment 782

          Considering that USSG Amendment 782 became effective on November 1, 2014, and

Defendant was sentenced in December of 2016, Defendant’s sentence was imposed in accordance

with Amendment 782. Defendant is not eligible for a reduction under Amendment 782 because he

was sentenced well after the Amendment’s effective date.

                                         III. First Step Act

          Defendant claims he is eligible for a sentence reduction under the First Step Act because

he was given a “stacked sentence” for his 18 U.S.C. 924(c) conviction. (Doc. No. 96). However,

Defendant did not receive a stacked sentence; rather, he received a mandatory consecutive

sentence under 18 U.S.C. § 924(c). Therefore, the First Step Act does not afford Defendant any

relief.

          IT IS THEREFORE ORDERED Defendant’s motions (Doc. Nos. 90, 91, 96) are

DENIED.

                                               Signed: November 19, 2019




                                                  2
